
	
		I
		112th CONGRESS
		1st Session
		H. R. 2923
		IN THE HOUSE OF REPRESENTATIVES
		
			September 14, 2011
			Mr. Donnelly of
			 Indiana introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To direct the Secretary of Defense to establish a Quality
		  Assurance Surveillance Plan for security contractors operating in Afghanistan
		  and in support of other contingency operations.
	
	
		1.Short titleThis Act may be cited as the
			 Josh Birchfield Security Contractor
			 Oversight Improvement Act.
		2.Quality Assurance
			 Surveillance Plan for security contractors operating in Afghanistan and in
			 support of other contingency operations
			(a)In
			 generalThe Secretary of
			 Defense shall establish a plan to be known as a Quality Assurance
			 Surveillance Plan setting standards that must be incorporated in
			 Department of Defense oversight plans governing all security contractors
			 operating in Afghanistan, and other future contingency operations, under a
			 contract or subcontract funded by the Department of Defense. The Secretary
			 shall designate a single appropriate official stationed in the country of
			 operations to review each security contract or subcontract involving security
			 contractors funded by the Department of Defense for compliance with the Quality
			 Assurance Surveillance Plan. Such official shall certify that the official has
			 reviewed the oversight plan for that contract, that the oversight plan is
			 appropriate for that contract, that there is an appropriate number of
			 appropriately trained personnel available to oversee that contract, and confirm
			 that any and all licenses and permits required by the security contractor and
			 its employees have been reviewed and verified as current and authentic.
			(b)Deadline for
			 implementationThese requirements under subsection (a) shall be
			 implemented by not later than six months after the date of enactment of this
			 Act.
			(c)Comptroller
			 General assessmentThe
			 Comptroller General of the United States shall conduct an assessment the
			 Department of Defense’s compliance with this section and, not later than 6
			 months after the requirements of this section are implemented pursuant to
			 subsection (b), shall submit to Congress a report on such assessment.
			
